Citation Nr: 0009075	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to August 28, 1996, 
for the grant of a 30 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969.

This appeal arises from various rating decisions rendered 
since June 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon. 

In his January 1998 notice of disagreement the veteran 
requested a Travel Board hearing at the RO.  On his VA Form 9 
substantive appeal the veteran withdrew that request.  The 
Board accordingly finds that the veteran has withdrawn his 
request for a Travel Board hearing at the RO.  38 C.F.R. 
§ 20.704 (1999)


FINDINGS OF FACT

1.  A September 1982 RO decision, which granted service 
connection for PTSD, assigned a noncompensable rating and a 
May 13, 1981 effective date, became final in October 1983, 
when the one year period from the date of mailing of the 
notice of that decision expired; the veteran failed to appeal 
that determination within that period.

2.  A Veterans Center counseling report dated May 8, 1985 
constituted an informal claim for an increased rating for 
PTSD.

3.  On September 17, 1996, the RO received the veteran's 
formal claim for an 

increased rating for PTSD; a 30 percent rating for PTSD was 
granted in March 1997, effective from the date of receipt of 
the formal claim.

4.  A June 1999 rating decision changed the effective date 
for the grant of a 30 percent rating to August 28, 1996, the 
date of a Veterans Center report.

5.  The evidence from May 8, 1985 to August 27, 1996 does not 
reveal that the veteran's symptomatology produced a definite 
impairment of his ability to establish or maintain effective 
or favorable relationships with people, or a definite 
impairment of his industrial adaptability, under the former 
PTSD rating criteria.


CONCLUSION OF LAW

The requirements for an effective date prior to August 28, 
1996, for a 30 percent disability rating for PTSD, have not 
been met.  38 U.S.C.A. §§ 5107, 5110(a), (b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(1)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the veteran, in a March 1997 
statement, appears to raise the issue of clear and 
unmistakable error (CUE) in a September 1982 RO decision 
which granted service connection for PTSD and assigned a 
noncompensable rating.  His statement however, that "there 
may have been a simple oversight of some of the details, 
perhaps even an administrative error in assessing the 
evaluations in 1982," indicates his contention of error in 
the evaluation and weighing of the evidence, which cannot 
rise to CUE under existing law.  See Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993); citing Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc) (simply to claim CUE on the basis 
that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of 

CUE).  Accordingly, the statement does not constitute a claim 
for CUE in the September 1982 rating decision.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 
5110 (West 1991) and 38 C.F.R. § 3.400 (1999).  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for an increase of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation further provides that the effective 
date of an award of increased compensation "will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1).  Further, the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date; otherwise, the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

Initially, the Board notes that earlier effective date claims 
are not to be determined on a "well grounded" basis.  The 
United States Court of Appeals for Veterans Claims (Court) 
has "noted that the use of the term 'well-grounded' should 
be confined to an evidentiary context.  '[W]here the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law.'" 
(Citation omitted)  See Shields v. Brown, 8 Vet. App. 346, 
351-352 (1995) [citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)].

VA must review all the evidence of record (not just evidence 
not previously considered) to determine the proper effective 
date.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).

As noted above, the September 1982 rating decision which 
granted service 

connection for PTSD, assigned a noncompensable rating, and a 
May 13, 1981 effective date, became final in October 1983, 
when the one year period from the date of mailing of the 
notice of that decision expired; the veteran failed to appeal 
that determination within that period.

A report of examination or hospitalization may be accepted as 
an informal claim for 
benefits if it meets the requirements of 38 C.F.R. § 
3.157(b).  38 C.F.R. § 3.157(b) provides that once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of one of the listed documents will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  See also Kessel v. West, 13 Vet. 
App. 9, 23 (1999); Crawford v. Brown, 5 Vet. App. 33, 35-36 
(1993).  Number (2) of that list indicates that the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  Number (3) of that list 
indicates that, when submitted by or on behalf of the veteran 
and entitlement is shown, date of receipt by VA of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.

The May 1985 to February 1997 counseling reports which are of 
record are from a Veterans Center.  Veterans Centers are VA 
facilities.  See Dunn v. West, 11 Vet. App. 462, 466 ((1998).  
The RO has accepted a May 22, 1985 report from the Veterans 
Center as an outpatient examination report, and, pursuant to 
38 C.F.R. § 3.157(b)(1)(2), since that report concerns the 
veteran's service-connected PTSD, has accepted that report as 
an informal claim for an increased rating for that 
disability.  The Board will not disturb that determination.  
Hence, that report constitutes an informal claim for an 
increased rating for PTSD.

On September 17, 1996, the RO received the veteran's formal 
request for an increased rating for PTSD; a 30 percent rating 
for PTSD was granted in March 1997, effective from the date 
of receipt of the formal claim.  A June 1999 rating 
decision changed the effective date for the grant of a 30 
percent rating to August 28, 1996, based upon a Veterans 
Center examination report.

During the veteran's December 1998 personal hearing he 
testified that two events 
triggered his request for a compensable rating for his 
service-connected PTSD in 1996; that one of these was, in his 
occupation as a field archeologist, finding marijuana plants 
in a national forest and seeing and hearing a helicopter 
coming to investigate, both of which elicited thoughts of 
Vietnam; that the second was having another Vietnam veteran, 
with whom he had served at Khe San, come visit him and having 
a dispute with that veteran; that he has been a field 
archeologist for ten years; that he has flashbacks and 
insomnia when he hears a helicopter; that he chose his 
present occupation to be away from people; that he has some 
non-veteran friends; and that his PTSD symptoms "wax and 
wane," and are more intense in the winter.

The Board notes that during the pendency of this appeal the 
schedular criteria for rating PTSD were changed, effective 
from November 7, 1996.  As the period at issue in this case 
is from May 22, 1985 to August 28, 1996, however, prior to 
the effective date of the changed regulations, only the 
former criteria are for application.  In Rhodan v. West, 12 
Vet. App. 55 (1998), the Court observed that when the 
Secretary adopted the revised mental disorder rating schedule 
and published it in the Federal Register, the publication 
clearly stated an effective date of November 7, 1996.  The 
Court added, because the revised regulations expressly stated 
an effective date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  
Rhodan, 12 Vet. App. at 57.  Therefore, in view of the 
effective date 

rule contained in 38 U.S.C.A, 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply November 7, 1996, as the effective 
date of the revised regulations prevented the application, 
prior to that date, of the liberalizing 
law rule stated in Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  Accordingly, the Court held that for any date 
prior to November 7, 1996, the Board could not apply the 
revised mental disorder rating schedule to a claim.
Under the former criteria, found at 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1985), a 30 percent rating required 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people had to be definitely 
impaired.  The psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree," 
and representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC Op. No. 9-93 (Nov. 9, 1993); Hood 
v. Brown, 4 Vet. App. 301 (1993).

The evidence from May 8, 1985 to August 27, 1996 does not 
reveal that the veteran's symptomatology produced a definite 
impairment of his ability to establish or maintain effective 
or favorable relationships with people, or a definite 
impairment of his industrial adaptability, under the former 
criteria.  Simply stated, these reports generally reveal 
situational anxiety related to specific family or employment 
events.  The veteran does not, in any of these reports, 
indicate that PTSD symptomatology was initiated by these 
events, or that PTSD symptomatology caused these events.  The 
veteran also stated on several occasions during this period 
that his symptomatology was improving.  Accordingly, a 30 
percent rating under the former criteria is not warranted 
prior to August 28, 1996, and the veteran's claim for an 
earlier effective date must be denied because of the absence 
of legal merit or the lack of entitlement under the law.



ORDER

An effective date prior to August 28, 1996, for the grant of 
a 30 percent rating for 
post-traumatic stress disorder, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

